

 
STOCK AND WARRANT
SUBSCRIPTION AGREEMENT
 
THIS STOCK AND WARRANT SUBSCRIPTION AGREEMENT (the “Agreement”) is made as of
April 28, 2008 by and between Neurologix, Inc., a Delaware corporation (the
“Company”), Corriente Master Fund, L.P. (“Corriente”) and, solely with respect
to Article V of the Agreement, General Electric Pension Trust
(“GE”).  Capitalized terms used herein, but not otherwise defined, shall have
the meanings set forth in that certain Stock and Warrant Subscription Agreement,
dated November 19, 2007, by and among the Company and the signatories thereto
(the “Original Series D Agreement”).
 
WITNESSETH:
 
WHEREAS, the Company desires to issue and sell to Corriente, and Corriente
desires to purchase from the Company, the number of shares (the “Additional
Purchased Shares”) of Series D Convertible Preferred Stock, par value $0.10 per
share, of the Company (the “Series D Preferred Stock”) set forth opposite
Corriente’s name on Exhibit A hereto at a price per share of $35.00 (the
“Purchase Price”) and warrants (the “Additional Warrants”), substantially in the
form of Exhibit C attached hereto (the “Warrant Certificate”), to purchase up to
the number of shares of Common Stock set forth on Exhibit A hereto (such number
of shares, as adjusted in accordance with the Warrants, the “Additional Warrant
Shares”), for the “Total Purchase Price” set forth opposite Corriente’s name on
Exhibit A, pursuant to the terms of this Agreement; the Additional Warrant
Shares, the Additional Purchased Shares, and the shares of the Company’s common
stock, par value $0.001 per share (the “Common Stock”), issuable upon conversion
of the Additional Purchased Shares, including any shares of Common Stock issued
pursuant to Section B(2) of the Certificate of Designations to the Restated
Certificate of Incorporation for the Series D Preferred Stock  (the “Conversion
Shares”), are referred to herein together as the “Additional Shares”;
 
WHEREAS, the Company has previously authorized the issuance and sale of the
Series D Preferred Stock and warrants pursuant to the terms and conditions of
the Original Series D Agreement;
 
WHEREAS, the Company has previously issued 428,571 shares of Series D Preferred
Stock and 3,232,758 Warrants to Corriente and GE pursuant to the terms and
conditions set forth in the Original Series D Agreement;
 
WHEREAS, the Company has obtained all necessary authorizations and consents,
including the waiver and consent of GE set forth in Article V hereof, for the
issuance and sale of the Additional Purchased Shares and Additional Warrants;
and
 
WHEREAS, the parties hereto desire to enter into this Agreement for the purpose
of setting forth certain representations, warranties and covenants made by each
to the other as an inducement to the execution and delivery of this Agreement
and the conditions precedent to the consummation of the transactions set forth
in this Agreement.
 

--------------------------------------------------------------------------------


 
NOW, THEREFORE, in consideration of the premises and of the mutual provisions,
agreements and covenants contained herein and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
 
ARTICLE I
 
PURCHASE AND SALE OF THE SHARES AND WARRANTS
 
1.1         Agreement to Sell and Purchase the Additional Purchased Shares and
Additional Warrants.  Subject to the terms and conditions of this Agreement,
Corriente agrees to purchase at the Closing (as such term is defined in Section
1.2), for the total purchase price set forth opposite Corriente’s name on
Exhibit A (reflecting the Total Purchase Price), that number of Additional
Purchased Shares and Additional Warrants set forth opposite Corriente’s name on
Exhibit A.
 
1.2         Delivery of the Additional Purchased Shares and Warrants at Closing.
Except as set forth in this Section 1.2, the completion of the purchase and sale
of the Additional Purchased Shares and Additional Warrants (the “Closing”) shall
occur on April 28, 2008 (the “Closing Date”), at the offices of Katten Muchin
Rosenman LLP, 575 Madison Avenue, New York, New York 10022 at 10:00 AM Eastern
time, or at such other time and place as may be mutually agreed upon by the
Company and Corriente.  At the Closing, the Company shall deliver the Additional
Warrants to Corriente and either:
 
(i)           deliver to Corriente one or more stock certificates representing
the number of Additional Purchased Shares set forth on Exhibit A, each such
certificate to be registered in the name of Corriente, or if so indicated on
Exhibit A of this Agreement, in the name of a nominee designated by Corriente;
or
 
(ii)           direct its transfer agent to deliver such certificates to
Corriente (at the address of Corriente set forth on Exhibit A hereto) or to
Corriente’s designated custodian (at such address as is provided to the Company
prior to the Closing Date) within three business days after the Closing Date.
 
(b)           The Company’s obligation to issue the Additional Purchased Shares
and Additional Warrants to Corriente shall be subject to the following
conditions, any one or more of which may be waived by the Company in writing at
any time in its sole discretion:
 
(i)           the Company shall have received one or more wire transfers of
funds to the account designated by the Company in Exhibit D in the full amount
of the Purchase Price for all of the Additional Purchased Shares and Additional
Warrants being purchased hereunder as set forth on Exhibit A (the “Wire
Transfer”); and
 
(ii)           the representations and warranties of Corriente set forth herein
shall be true and correct in all respects as of the Closing Date (except for
representations and warranties that speak as of a specific date, which
representations and warranties shall be true and correct as of such date) and
the undertakings of Corriente set forth herein shall have been satisfied and
fulfilled on or prior to the Closing Date as set forth herein.  
 
2

--------------------------------------------------------------------------------


 
(c)           Corriente’s obligations to purchase the Additional Purchased
Shares and Additional Warrants shall be subject to the following conditions, any
one or more of which may be waived by the written consent of Corriente at any
time:  
 
(i)           the representations and warranties of the Company set forth herein
shall be true and correct as of the Closing Date in all respects (except for
representations and warranties that speak as of a specific date, which
representations and warranties shall be true and correct as of such date);
 
(ii)           Corriente shall have received a duly executed copy of an
amendment (the “RRA Amendment”) to the Registration Rights Agreement, dated as
of November 19, 2007 (the “RRA”), among the Company, the holders of the Series C
Preferred Stock and the holders of the Series D Preferred Stock, substantially
in the form attached as Exhibit E; and
 
(iii)           Corriente shall have received an opinion of the Company’s
counsel substantially in the form attached as Exhibit B hereto and such other
documents as shall have been reasonably requested from the Company for the
purpose of enabling them to pass upon the issuance and sale of the Additional
Purchased Shares and Additional Warrants as contemplated herein, or to evidence
the accuracy of any representations and warranties or the satisfaction of any of
the conditions or agreements contained herein.
 
ARTICLE II
 
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
Except as disclosed by the Company in a written Disclosure Schedule provided by
the Company to Corriente (the “Additional Disclosure Schedule”), the Company
hereby represents, warrants and covenants to Corriente of the Closing Date, as
follows:
 
2.1         Organization.  The Company is a corporation duly organized and
validly existing in good standing under the laws of the State of Delaware.  The
Company has all requisite corporate power and authority to own, operate and
occupy its properties and to conduct its business as presently conducted and as
described in the documents filed by the Company under the Securities Exchange
Act of 1934, as amended, and the rules and regulations promulgated thereunder
(the “Exchange Act”) since January 1, 2006 through the date hereof, including,
without limitation, its most recent report on Form 10-KSB (the “Exchange Act
Documents”), and is registered or qualified to do business and is in good
standing in each jurisdiction in which the nature of the business conducted by
it or the location of the properties owned or leased by it requires such
qualification, except where the failure to be so authorized, qualified or in
good standing would not be reasonably likely to have a Material Adverse Effect
(as defined below).  No proceeding to which the Company is a party has been
instituted in any such jurisdiction, revoking, limiting or curtailing, or
seeking to revoke, limit or curtail, such power and authority or
qualification.  The Company has designated the terms of the Series D Preferred
Stock by filing the Certificate of Designation to the Restated Certificate of
Incorporation with the Secretary of State of the State of Delaware on November
19, 2007.  The Company also amended the terms of the Series C Convertible
Preferred Stock, par value $0.10 per share (the “Series C Preferred Stock”), by
filing the Series C Certificate with the Secretary of State of the State of
Delaware on November 19, 2007.  The Company is an operating company within the
meaning of the Department of Labor Regulation 2510.3-101.  The Company has no
subsidiaries as defined in Rule 405 under the Securities Act of 1933, as amended
(the “Securities Act”).
 
3

--------------------------------------------------------------------------------


 
For purposes of this Agreement:
 
(i)           “Person” shall mean an individual, corporation, limited liability
company, joint venture, partnership, trust, unincorporated organization,
government or any agency or political subdivision thereof or any other entity
that may be treated as a person under applicable law.
 
(ii)           “Material Adverse Effect” shall mean any material adverse effect,
or any development that could reasonably be expected to result in a material
adverse effect, on the business or business prospects, properties, assets,
operations, results of operations or condition (financial or otherwise) of the
Company or on the transactions contemplated hereby or by the Additional
Warrants.
 
(iii)           “Transaction Documents” shall mean this Agreement, the
Additional Warrants, the RRA, the RRA Amendment and any ancillary documents
relating thereto.
 
2.2         Due Authorization and Valid Issuance.  The Company has all requisite
corporate power and authority to execute, deliver and perform its obligations
under the Transaction Documents, and the Transaction Documents have been duly
authorized and validly executed and delivered by the Company and constitute the
legal, valid and binding agreement of the Company enforceable against the
Company in accordance with their respective terms, except (i) as rights to
indemnity and contribution which may be limited by state or federal securities
laws, or (ii) as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’ and
contracting parties’ rights generally and except as enforceability may be
subject to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).  The
issuance, sale and delivery of the Additional Purchased Shares and the
Additional Warrants in accordance with this Agreement, and the issuance of the
Conversion Shares issuable upon conversion of the Additional Purchased Shares
and the Additional Warrant Shares issuable upon exercise of the Additional
Warrants, have been duly authorized and reserved for issuance, as the case may
be, by all necessary corporate action on the part of the Company.  The
Additional Purchased Shares and Additional Warrants when so issued, sold and
delivered against payment therefor in accordance with the provisions of this
Agreement, and the Conversion Shares and the Additional Warrant Shares, when
issued pursuant to the terms of the Additional Purchased Shares and the
Additional Warrants, will be duly and validly issued, fully paid and
non-assessable.
 
4

--------------------------------------------------------------------------------


 
2.3         Non-Contravention. The execution and delivery of the Transaction
Documents, the issuance and sale of the Additional Shares under the Transaction
Documents, the fulfillment of the terms of the Transaction Documents and the
consummation of the transactions contemplated thereby do not and will not (A)
conflict with or constitute a violation of, or default (with the passage of time
or otherwise) (including any covenant, restriction or provision with respect to
financial ratios or tests or any aspect of the financial condition or results of
operations of the Company) under, (i) any bond, debenture, note or other
evidence of indebtedness, lease, contract, indenture, mortgage, deed of trust,
loan agreement, joint venture or other agreement or instrument to which the
Company is a party or by which it or its properties are bound, (ii) the
certificate of incorporation, by-laws or other organizational documents of the
Company, or (iii) any law, administrative regulation, ordinance or order of any
court or governmental agency, arbitration panel or authority or the rules of the
OTC Bulletin Board (the “OTC BB”) applicable to the Company or its properties
(collectively, the “Applicable Law”), except in the case of clauses (i) and
(iii) for any such conflicts, violations or defaults which are not reasonably
likely to have a Material Adverse Effect or (B) result in the creation or
imposition of any lien, encumbrance, claim, security interest or restriction
whatsoever upon any of the properties or assets of the Company or an
acceleration of indebtedness pursuant to any obligation, agreement or condition
contained in any bond, debenture, note or any other evidence of indebtedness or
any indenture, mortgage, deed of trust or any other agreement or instrument to
which the Company is a party or by which it is bound or to which any of the
property or assets of the Company is subject, except to the extent that such
acceleration would not have a Material Adverse Effect.  No consent, approval,
authorization or other order of, or registration, qualification or filing with,
any regulatory body, administrative agency, or other governmental body or any
other person is required for the execution and delivery of the Transaction
Documents by the Company, the valid issuance and sale of the Additional Shares
to be sold pursuant to the Transaction Documents and the performance by the
Company of its other obligations thereunder, other than such as have been made
or obtained, and except for any post-closing securities filings or notifications
required to be made under federal or state securities laws.
 
2.4         Capitalization.  The authorized capital stock of the Company
consists of 100,000,000 shares of Common Stock and 5,000,000 shares of preferred
stock, par value $0.10 per share, of which 650 shares have been designated
Series A Preferred Stock 700,000 shares have been designated Series C Preferred
Stock and 792,100 shares have been designated Series D Preferred Stock.  As of
April 28, 2008, 28,517,372 shares were issued and outstanding, consisting of
27,632,808 shares of Common Stock, 645 shares of Series A Preferred Stock,
291,878 shares of Series C Preferred Stock and 592,041 shares of Series D
Preferred Stock.  The Company has not issued any capital stock since the date
above other than pursuant to (i) employee benefit plans disclosed in the
Exchange Act Documents, or (ii) outstanding warrants, options or other
securities disclosed in the Exchange Act Documents.  The outstanding shares of
capital stock of the Company have been duly and validly issued and are fully
paid and nonassessable, have been issued in compliance with all federal and
state securities laws, and were not issued in violation of any preemptive rights
or similar rights to subscribe for or purchase securities.  Except as set forth
in or contemplated by the Exchange Act Documents, there are no outstanding
rights (including, without limitation, preemptive rights), warrants or options
to acquire, or instruments convertible into or exchangeable for, any unissued
shares of capital stock or other equity interest in the Company or any contract,
commitment, agreement, understanding or arrangement of any kind to which the
Company is a party or of which the Company has knowledge and relating to the
issuance or sale of any capital stock of the Company, any such convertible or
exchangeable securities or any such rights, warrants or options.  Without
limiting the foregoing and except as provided herein or as disclosed in the
Exchange Act Documents, no preemptive right, co-sale right, right of first
refusal, registration right, or other similar right exists with respect to the
Additional Purchased Shares or Additional Warrants or the issuance and sale
thereof.  No further approval or authorization of any stockholder, the Board of
Directors of the Company or others is required for the issuance and sale of the
Additional Purchased Shares or the Additional Warrants.  Except as disclosed in
the Exchange Act Documents, there are no stockholders agreements, voting
agreements or other similar agreements with respect to the Common Stock to which
the Company is a party or, to the knowledge of the Company, between or among any
of the Company’s stockholders.
 
5

--------------------------------------------------------------------------------


 
2.5         Legal Proceedings.  There is no material legal or governmental
proceeding pending or, to the knowledge of the Company, threatened to which the
Company is a party or of which the business or property of the Company is
subject that is not disclosed in the Exchange Act Documents.
 
2.6         No Violations.  The Company is not (i) in violation of its
certificate of incorporation, by-laws, or other organizational document; (ii) in
violation of any law, administrative regulation, ordinance or order of any court
or governmental agency, arbitration panel or authority applicable to the
Company, which violation, individually or in the aggregate, would be reasonably
likely to have a Material Adverse Effect; or (iii) in default (and there exists
no condition which, with the passage of time or otherwise, would constitute a
default) in the performance of any bond, debenture, note or any other evidence
of indebtedness in any indenture, mortgage, deed of trust or any other agreement
or instrument to which the Company is a party or by which the Company is bound
or by which the properties of the Company is bound, which default, individually
or in the aggregate, would be reasonably likely to have a Material Adverse
Effect.
 
2.7         Governmental Permits, Etc.  With the exception of the matters which
are dealt with separately in Sections 2.1 (Organization), 2.8 (Intellectual
Property),  2.12 (Exchange Act Compliance), and 2.13 (Reporting Status), the
Company has all necessary franchises, licenses, certificates and other
authorizations from any foreign, federal, state or local government or
governmental agency, department, or body that are currently necessary for the
operation of the business of the Company as currently conducted and as described
in the Exchange Act Documents except where the failure to currently possess
could not reasonably be expected to have a Material Adverse Effect.
 
2.8         Intellectual Property.
 
(i)           The Company owns or has valid, binding and enforceable licenses or
other rights to use the patents and patent applications, copyrights, trademarks,
trade names, service marks, service names, and know-how (including trade secrets
and other unpatented proprietary intellectual property rights) that are
necessary to conduct its business in the manner in which it is presently
conducted or contemplated to be conducted, except where the failure to have such
ownership, exercise or right to use would not, individually or in the aggregate,
have a Material Adverse Effect.
 
6

--------------------------------------------------------------------------------


 
(ii)           Section 2.8(b) of the Additional Disclosure Schedule lists all
(i) patents of the Company, (ii) owned patent applications of the Company and
(iii) license agreements to use patents or patent applications by the
Company.  To the knowledge of the Company, there are no present or threatened
infringements of any patents or patent applications owned by the Company or
licensed to the Company (the “Company Patents”) by any third party, except, in
either case, for such infringements which would not, individually or in the
aggregate, have a Material Adverse Effect.  The Company has complied with the
required duty of candor and good faith in dealing with the United States Patent
and Trademark Office (the “PTO”) with respect to the Company Patents, and, to
the Company’s knowledge, all individuals to whom the duty of candor and good
faith applies with respect to the Company Patents have complied with such duty,
including the duty to disclose to the PTO all information believed to be
material to the patentability of the Company Patents.  The Company is not aware
of any publication, disclosure, public use, or offer for sale by any of its
employees or consultants of subject matter prior to the filing date of any one
of the Company Patents that negatively impacts the patentability of any claim of
such patent.  There are no legal or governmental proceedings pending relating to
Company Patents other than  proceedings in the PTO, or foreign patent office
review of pending applications for patents, and, other than PTO (or patent
offices in other jurisdictions) review of pending applications for patents, to
the Company’s knowledge, no such proceedings are threatened or contemplated by
governmental authorities.
 
(iii)           To the Company’s knowledge, there are no pending, nor has there
been any notice of any third-party patents or threatened actions, suits,
proceedings, claims or allegations by others that the Company, including through
use of the Company Patents, is or will be infringing any patent, trade secret,
trademark, service mark, copyright or other proprietary intellectual property
rights.
 
(iv)           The Company is not in breach of, and has complied in all respects
with all terms of, any of the license agreements under which the Company
licenses a patent or patent application that covers technology necessary to
conduct or used in the conduct of the Company’s business in the manner in which
it is currently conducted; except as would not, individually or in the
aggregate, have a Material Adverse Effect.
 
(v)           The Company is not aware of any obligation of any of its employees
under any contract (including licenses, covenants or commitments of any nature)
or other agreement, or subject to any judgment, decree or order of any court or
administrative agency, that would interfere with the use of such employee’s best
efforts to promote the interest of the Company or that would conflict with the
Company’s business; and to the Company’s knowledge, it is not and will not be
necessary to use any inventions, trade secrets or proprietary information of any
of its consultants, or its employees (or persons it currently intends to hire)
made prior to their employment by the Company, except for technology that is
licensed to or owned by the Company.  All employees of the Company have executed
and delivered to and in favor of the Company an agreement regarding the
protection of confidential and proprietary information and the assignment to the
Company of all intellectual property rights arising from the services performed
for the Company by such persons.
 
7

--------------------------------------------------------------------------------


 
2.9       Financial Statements; Solvency; Obligations to Related Parties.
 
(a)           The financial statements of the Company and the related notes
contained in the Exchange Act Documents present fairly, in accordance with
generally accepted accounting principles, the financial position of the Company
and its subsidiaries as of the dates indicated, and the results of its
operations and cash flows for the periods therein specified consistent with the
books and records of the Company and its subsidiaries except that the unaudited
interim financial statements were or are subject to normal and recurring
year-end adjustments which are not expected to be material in amount except as
otherwise described in the Exchange Act Documents.  Such financial statements
(including the related notes) have been prepared in accordance with generally
accepted accounting principles applied on a consistent basis throughout the
periods therein specified, except as may be disclosed in the notes to such
financial statements, or in the case of unaudited statements, as may be
permitted by the Securities and Exchange Commission (the “SEC”) and except as
disclosed in the Exchange Act Documents. The other financial information
contained in the Exchange Act Documents has been prepared on a basis consistent
with the financial statements of the Company.
 
(b)           Except as set forth in the Exchange Act Documents, the Company has
no knowledge of any facts or circumstances which lead it to believe that it will
be required to file for reorganization or liquidation under the bankruptcy or
reorganization laws of any jurisdiction, and has no present intention to so
file.
 
(c)           Except as set forth in any Exchange Act Documents, there are no
obligations of the Company to officers, directors, stockholders or employees of
the Company other than:
 
(i)           for payment of salary for services rendered and for bonus
payments;
 
(ii)          reimbursements for reasonable expenses incurred on behalf of the
Company;
 
(iii)         for other standard employee benefits made generally available to
all employees (including stock option agreements outstanding under any stock
option plan approved by the Board of Directors of the Company);
 
(iv)         obligations listed in the Company’s financial statements; and
 
(v)          under applicable laws.
 
8

--------------------------------------------------------------------------------


 
(d)           Except as described above or in any Exchange Act Documents, (i)
none of the officers, directors or, to the best of the Company’s knowledge, key
employees or stockholders of the Company or any members of their immediate
families, are indebted to the Company, individually or in the aggregate, in
excess of $60,000; and (ii) none of the officers, directors or, to the best of
the Company’s knowledge, key employees have any direct or indirect ownership
interest in any firm or corporation with which the Company is affiliated or with
which the Company has a business relationship, or any firm or corporation which
competes with the Company, other than passive investments in publicly traded
companies (representing less than one percent (1%) of such company) which may
compete with the Company.  Except as described above or as set forth in the
Exchange Act Documents, no officer, director, or any member of their immediate
families, is, directly or indirectly, interested in any material contract with
the Company and no agreements, understandings or proposed transactions are
contemplated between the Company and any such person.  Except as set forth in
any Exchange Act Documents, the Company is not a guarantor or indemnitor of any
indebtedness of any other person, firm or corporation.
 
2.10                   No Material Adverse Change.  Except as disclosed in the
Exchange Act Documents, since January 1, 2007, there has not been (i) any
material adverse change in the financial condition or results of operations of
the Company, (ii) any event affecting the Company which has had or could
reasonably be expected to have a Material Adverse Effect, (iii) any obligation,
direct or contingent, that is material to the Company, incurred by the Company,
except obligations incurred in the ordinary course of business or with respect
to the transactions contemplated by the Transaction Documents or (iv) any
dividend or distribution of any kind declared, paid or made on the capital stock
of the Company. 
 
2.11                   Disclosure.  The representations and warranties of the
Company contained in this Article II as of the date hereof and as of the Closing
Date, do not and will not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading. The Company understands and confirms that the Investors
will rely on the foregoing representations in purchasing the Additional
Purchased Shares and Additional Warrants.  
 
2.12                   Exchange Act Compliance.  The Common Stock is registered
pursuant to Section 12(g) of the Exchange Act and is quoted on the OTC BB, and
the Company has taken no action designed to, or likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act or
removal from quotation of the Common Stock from the OTC BB, nor has the Company
received any notification that the SEC, the OTC BB or the National Association
of Securities Dealers, Inc. (the “NASD”) is contemplating terminating such
registration or quotation.
 
2.13                   Reporting Status.  Since January 1, 2005, the Company has
filed or furnished with the SEC in a timely manner all of the documents that the
Company was required to file or furnish under the Exchange Act.  As of the date
of filing thereof, each Exchange Act Document complied in all material respects
with the requirements of the Exchange Act and the rules and regulations of the
SEC promulgated thereunder applicable to such Exchange Act Document.  None of
the Exchange Act Documents, as of the date filed, contained any untrue statement
of a material fact or omitted to state a material fact required to be stated
therein or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.
 
9

--------------------------------------------------------------------------------


 
2.14                   No Manipulation of Stock.  The Company has not taken, in
violation of applicable law, any action designed to or that might reasonably be
expected to cause or result in stabilization or manipulation of the price of the
Common Stock to facilitate the sale or resale of the Additional Shares.
 
2.15                   Company Not an “Investment Company”.  The Company has
been advised of the rules and requirements under the Investment Company Act of
1940, as amended (the “Investment Company Act”).  The Company is not, and
immediately after receipt of payment for the Purchased Shares and Warrants will
not be, an “investment company” within the meaning of the Investment Company
Act.
 
2.16                   Embargoed Person.  The Company has no foreign operations
and (i) none of the funds or other assets of the Company constitute or shall
constitute property of, or shall be beneficially owned, directly or indirectly,
by any person with whom U.S. persons are restricted from engaging in financial
or other transactions under United States law, including, but not limited to,
the International Emergency Economic Powers Act, 50 U.S.C. § 1701 et seq., The
Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any executive orders
or regulations promulgated under any such United States laws (each, an
“Embargoed Person”), with the result that the investments evidenced by the
Additional Purchased Shares or the Additional Warrants are or would be in
violation of law; (ii) no Embargoed Person has or shall have any interest of any
nature whatsoever in the Company with the result that the investments evidenced
by the Additional Purchased Shares and the Additional Warrants are or would be
in violation of law; and (iii) none of the funds of the Company are or shall be
derived from any unlawful activity with the result that the investments
evidenced by the Additional Purchased Shares or the Additional Warrants are or
would be in violation of law; provided, that with respect to the covenants
contained in this Section 2.16, the Company may assume that Corriente is not an
Embargoed Person.  The Company certifies that, to the Company’s knowledge, the
Company has not been designated, and is not owned or controlled, by an Embargoed
Person.  
 
2.17                   Accountants.  To the Company’s knowledge, J.H. Cohn LLP
and BDO Seidman, LLP, which have expressed their opinions with respect to the
financial statements included in the Company’s Annual Report on Form 10-KSB for
the year ended December 31, 2007, are independent accountants as required by the
Securities Act and the rules and regulations promulgated thereunder.
 
2.18                   Contracts.  The contracts filed as exhibits to the
Exchange Act Documents are in full force and effect on the date hereof, except
as to contracts whose term has expired, and the Company is not in breach of or
default under any of such contracts, except as would not have a Material Adverse
Effect.  The Company has filed with the SEC all contracts and agreements
required to be filed by the Exchange Act.
 
10

--------------------------------------------------------------------------------


 
2.19                   Taxes.  The Company has filed all material federal, state
and foreign income and franchise tax returns due to be filed as of the date
hereof, taking into account all extensions, and has paid or accrued all taxes
shown as due thereon, and the Company has no knowledge of a tax deficiency which
has been or might be asserted or threatened against it which would have a
Material Adverse Effect.
 
2.20                   Transfer Taxes.  On the Closing Date, all stock transfer
or other taxes (other than income taxes) which are required to be paid in
connection with the sale and transfer of the Additional Purchased Shares and the
Additional Warrants to be sold to Corriente hereunder will be, or will have
been, fully paid or provided for by the Company and all laws imposing such taxes
will be or will have been fully complied with.
 
2.21                   Private Offering.  Assuming the correctness of the
representations and warranties of Corriente set forth in Article IV hereof, the
offer and sale of the Additional Purchased Shares and the Additional Warrants
hereunder, and the issuance of the Additional Warrant Shares pursuant to the
Additional Warrants, shall be exempt from registration under the Securities
Act.  The Company has not in the past nor will it hereafter take any action to
sell, offer for sale or solicit offers to buy any securities of the Company
which would bring the offer, issuance or sale of the Additional Purchased Shares
or the Additional Warrants as contemplated by this Agreement or the Additional
Warrant Shares under the Additional Warrants, within the provisions of Section 5
of the Securities Act, unless such offer, issuance or sale was or shall be
within the exemptions of Section 4 of the Securities Act.  Neither the Company
nor any person acting on behalf of the Company has offered or sold any of the
Additional Purchased Shares or the Additional Warrants by any form of general
solicitation or general advertising (as those terms are used in Regulation D
under the Securities Act).
 
2.22                   Controls and Procedures.  The Company is in material
compliance with all provisions of the Sarbanes-Oxley Act of 2002 which are
applicable to it as of the Closing Date. Except as provided in the Exchange Act
Documents, the Company maintains a system of internal control over financial
reporting (as such term is defined in the Exchange Act) sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability, (iii) access to assets is permitted
only in accordance with management’s general or specific authorization, and (iv)
the recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.  The Company’s certifying officers are responsible for establishing
and maintaining disclosure controls and procedures (as defined in Exchange Act)
for the Company and they have (a) designed such disclosure controls and
procedures, or caused such disclosure controls and procedures to be designed
under their supervision, to ensure that material information relating to the
Company, including its subsidiaries, is made known to the certifying officers by
others within those entities, particularly during the periods in which the
Exchange Act Documents have been prepared; (b) to the extent required by the
Exchange Act, evaluated the effectiveness of the Company’s disclosure controls
and procedures and presented in the Exchange Act Documents their conclusions
about the effectiveness of the disclosure controls and procedures, as of the end
of the periods covered by the Exchange Act Documents based on such evaluation;
and (c) since the last evaluation date referred to in (b) above, there have been
no material changes in the Company’s internal control over financial reporting
(as such term is defined in the Exchange Act) or, to the Company’s knowledge, in
other factors that could significantly affect the Company’s internal control
over financial reporting.
 
11

--------------------------------------------------------------------------------


 
2.23                   Real Property Holding Corporation.  Since its date of
incorporation, the Company has not been, and as of the Closing Date shall not
be, a “United States real property holding corporation,” as defined in Section
897(c)(2) of the Internal Revenue Code of 1986 (the “Code”), and in Section
1.897 2(b) of the Treasury Regulations issued thereunder.  The Company has no
current plans or intentions which would cause the Company to become a “United
States real property holding corporation,” and the Company has filed with the
IRS all statements, if any, with its United States income tax returns which are
required under Section 1.897 2(h) of the Treasury Regulations.  The shares of
the Company do not derive their value principally from real property, and the
property of the Company does not and will not consist principally of real
property.
 
2.24                   Relationship with General Electric Company or its
Affiliates.  The Company does not have any equity, creditor or similar
relationship (including, without limitation, any investment in (or right to
acquire an investment in), or any debtor, revolving credit, leasing or creditor
relationship, but excluding any vendor or vendee relationship, with General
Electric Company or any subsidiary or affiliate thereof, other than Palisade or
any of its affiliates.  The Company is not a party-in-interest, as defined in
Section 3(14) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), with respect to General Electric Pension Trust.
 
2.25                   Clinical Trials.  The preclinical tests and clinical
trials that are described in, or the results of which are referred to in, the
Exchange Act Documents, were and, if still pending, are being conducted in all
material respects in accordance with protocols filed with the appropriate
regulatory authorities for each such test or trial, as the case may be.  The
description of the results of such tests and trials contained in the Exchange
Act Documents are accurate and complete in all material respects, and the
Company has no knowledge of any other studies or tests the results of which are
inconsistent with, or otherwise call into question, the results described or
referred to in the Exchange Act Documents.  The Company has not received any
notices or other correspondence from the United States Food and Drug
Administration (the “FDA”) or from any other U.S. or foreign government agency
requiring the termination, suspension or modification of any clinical trials
that are described or referred to in the Exchange Act Documents, and the Company
has operated and currently is in compliance in all material respects with all
applicable rules, regulations and policies of the FDA.
 
ARTICLE III

 
AFFIRMATIVE COVENANTS OF THE COMPANY
 
3.1           Applicable Covenants - - Original Series D Agreement.  The Company
and Corriente acknowledge and affirm that the covenants contained in Sections
3.1, 3.2, 3.3, 3.8 and 3.14 of the Original Series D Agreement are applicable to
the Additional Shares being acquired hereunder.
 
12

--------------------------------------------------------------------------------


 
3.2           Incorporated Covenants - - Original Series D Agreement.  The
Company hereby reaffirms and makes the covenants contained in Sections 3.4
through and including 3.13 and contained in Section 3.15 as if such covenants
were fully set forth herein, all of which covenants are applicable to the
Additional Shares and all of which are incorporated by reference herein.
 
ARTICLE IV
 
REPRESENTATIONS, WARRANTIES AND COVENANTS OF CORRIENTE
 
Corriente, represents and warrants to, and covenants with, the Company that:
 
4.1         Due Authorization.  Corriente has all requisite power and authority
to execute, deliver and perform its obligations under this Agreement. The
execution of this Agreement and the consummation of the transactions
contemplated hereby have been duly authorized by all necessary action on the
part of such Corriente and this Agreement has been duly executed and delivered
and constitutes the valid and binding obligation of Corriente enforceable in
accordance with its terms, except as rights to indemnity and contribution may be
limited by state or federal securities laws or the public policy underlying such
laws, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors' and
contracting parties' rights generally and except as enforceability may be
subject to general principles of equity (regardless of whether such considered
in a proceeding in equity or at law).
 
4.2         Purchase Entirely for Own Account.  The Additional Shares to be
purchased by Corriente will be acquired for investment only for Corriente's own
account, not as a nominee or agent, and not with a view to the resale or
distribution of any part thereof in violation of the Securities Act, and
Corriente has no present intention of selling, granting any participation in, or
otherwise distributing the same.  Corriente does not have any contract,
undertaking, agreement, or arrangement with any person to sell, transfer, or
grant participation to any person with respect to any of the Additional Shares.
Nothing contained herein shall be deemed a representation or warranty by
Corriente to hold the Additional Shares for any period of time.
 
4.3         Disclosure of Information.  Corriente acknowledges that it has
received all the information that it has requested relating to the Company and
the purchase of the Additional Shares. Corriente further represents that it has
had an opportunity to ask questions and receive answers from the Company
regarding the terms and conditions of the offering of the Additional Shares.
Corriente recognizes that an investment in the Additional Shares involves a high
degree of risk, including the risk of total loss of Corriente's investment.
Corriente has knowledge and experience in the financial and business matters
such that it is capable of evaluating the risks of the investment in the
Additional Shares. The foregoing, however, does not limit or modify the
representations and warranties of the Company in this Agreement or the right of
Corriente to rely thereon.
 
13

--------------------------------------------------------------------------------


 
4.4         Accredited Investor. Corriente is an "accredited investor" within
the meaning of Rule 501 of Regulation D promulgated under the Securities Act, as
presently in effect and the Investor is also knowledgeable, sophisticated and
experienced in making, and is qualified to make decisions with respect to the
transactions contemplated hereby.
 
4.5         Restricted Securities. Corriente understands that the Additional
Shares that it is purchasing are characterized as "restricted securities" under
the federal securities laws inasmuch as they are being acquired from the Company
in a transaction not involving a public offering, and that under such laws and
applicable regulations the Additional Shares may be resold without registration
under the Securities Act, only in certain limited circumstances. In this
connection, Corriente represents that it is familiar with Rule 144, as presently
in effect, and understands the resale limitations imposed thereby and by the
Securities Act.
 
4.6         Disclosures to the Company.  Corriente understands that the Company
is relying on the statements contained herein to establish an exemption from
registration under federal and state securities laws.
 
4.7         Legends.  It is understood that the certificates evidencing the
Additional Shares shall bear a legend, reading substantially as follows:
 
"THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), OR THE SECURITIES LAWS OF
ANY STATE AND ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AS SET FORTH IN
THIS CERTIFICATE. THE SECURITIES REPRESENTED HEREBY MAY NOT BE SOLD,
TRANSFERRED, ASSIGNED, PLEDGED, HYPOTHECATED, OR OTHERWISE DISPOSED OF IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT WITH RESPECT THERETO UNDER THE
ACT OR UNLESS SUCH SALE, TRANSFER, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER
DISPOSITION IS OTHERWISE EXEMPT FROM REGISTRATION AND ANY APPLICABLE STATE
SECURITIES LAWS EXCEPT PURSUANT TO RULE 144(k) OR PURSUANT TO AN OPINION OF
COUNSEL, REASONABLY ACCEPTABLE TO COUNSEL FOR THE COMPANY, TO THE EFFECT THAT
THE PROPOSED SALE, TRANSFER ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER
DISPOSITION MAY BE EFFECTUATED WITHOUT REGISTRATION UNDER THE ACT AND APPLICABLE
STATE SECURITIES LAWS."
 
14

--------------------------------------------------------------------------------


 
ARTICLE V
 
CONSENT AND WAIVER OF GE
 
GE hereby consents to the Company and Corriente entering into the terms of this
Agreement and the consummation of the transactions contemplated hereunder.  GE
hereby waives its rights to acquire any of the Additional Purchased Shares and
Additional Warrants pursuant to Section 3.1 of the Original Series D Agreement
and Section 3.1 of that certain Stock and Warrant Subscription Agreement, dated
May 10, 2006, by and among the Company and the signatories thereto.
 
ARTICLE VI
 
SURVIVAL; INDEMNITY
 
6.1         Survival of Representations, Warranties and
Agreements.  Notwithstanding any investigation made by any party to this
Agreement, all covenants, agreements, representations and warranties made by the
Company herein shall survive the execution of this Agreement, the delivery to
Corriente of the Additional Purchased Shares and Additional Warrants being
purchased and the payment therefor; provided, that the representations and
warranties of the parties hereunder shall only survive for a period of one (1)
year following the Closing Date.
 
6.2         Indemnity. The Company agrees to indemnify and hold Corriente, and
its respective directors, managers, officers, shareholders, members, partners,
affiliates, employees, attorneys and agents (each, an “Indemnified Person”),
harmless from and against any and all suits, actions, proceedings, claims,
damages, losses, liabilities and expenses of any kind or nature whatsoever
(including attorneys’ fees and disbursements and other costs of investigation or
defense, including those incurred upon any appeal) which may be instituted or
asserted against or incurred by any such Indemnified Person with respect to any
breach (or alleged breach) of any representation, warranty or covenant of the
Company contained in this Agreement or with respect to the execution, delivery,
enforcement, performance and administration of, or in any other way arising out
of or relating to, this Agreement or the transactions contemplated by or
referred to herein and any actions or failures to act with respect to any of the
foregoing, except to the extent that any such indemnified liability is finally
determined by a court of competent jurisdiction to have resulted from such
Indemnified Person’s gross negligence or willful misconduct.  The Company shall
reimburse Corriente for amounts provided for herein on demand as such expenses
are incurred.  THE COMPANY SHALL NOT BE RESPONSIBLE OR LIABLE TO ANY INDEMNIFIED
PERSON OR TO ANY OTHER PARTY OR TO ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY
BENEFICIARY OR ANY OTHER PERSON ASSERTING CLAIMS DERIVATIVELY THROUGH SUCH
PARTY, FOR INDIRECT, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH MAY BE
ALLEGED AS A RESULT OF THEIR INVESTMENT IN THE SHARES UNDER THIS AGREEMENT OR AS
A RESULT OF ANY OTHER TRANSACTION CONTEMPLATED HEREUNDER.
 
15

--------------------------------------------------------------------------------


 
ARTICLE VII
 
MISCELLANEOUS
 
7.1         Notices.  All notices, requests, consents and other communications
hereunder shall be in writing, shall be mailed (a) if within the United States
by first-class registered or certified airmail, or nationally recognized
overnight express courier, postage prepaid, or by facsimile, or (b) if delivered
from outside the United States, by International Federal Express or facsimile,
and shall be deemed given and received (i) if delivered by first-class
registered or certified mail, three business days after so mailed, (ii) if
delivered by nationally recognized overnight carrier, one business day after so
mailed, (iii) if delivered by International Federal Express, two business days
after so mailed, (iv) if delivered by facsimile, upon electronic confirmation of
receipt and shall be delivered as addressed as follows:
 
(A)           if to the Company, to:
 
Neurologix, Inc.
One Bridge Plaza
Fort Lee, NJ 07024
Attention: Marc Panoff
Fax: (201) 592-0366
 
(B)           if to Corriente, at the address on Exhibit A hereto, or at such
other address or addresses as may have been furnished to the Company in writing,
with a copy to: counsel set forth on Exhibit A hereto.
 
7.2         Changes.  This Agreement may not be modified, waived or amended
except pursuant to an instrument in writing signed by the Company and Corriente;
provided however that Corriente may waive by written consent any provision that
is intended for its benefit
 
7.3         Headings.  The headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be part of this Agreement.
 
7.4         Severability.  In case any provision contained in this Agreement
should be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby.
 
7.5         Governing Law; Consent to Jurisdiction; Waiver of Jury Trial;
Currency.  This Agreement shall be governed by, and construed in accordance
with, the internal laws of the State of New York, without regard to the choice
of law principles thereof.  Each of the parties hereto irrevocably submits to
the exclusive jurisdiction of the courts of the State of New York located in New
York County and the United States District Court for the Southern District of
New York for the purpose of any suit, action, proceeding or judgment relating to
or arising out of this Agreement and the transactions contemplated hereby.  Each
of the parties hereto irrevocably consents to the jurisdiction of any such court
in any such suit, action or proceeding and to the laying of venue in such
court.  Each party hereto irrevocably waives any objection to the laying of
venue of any such suit, action or proceeding brought in such courts and
irrevocably waives any claim that any such suit, action or proceeding brought in
any such court has been brought in an inconvenient forum. EACH OF THE PARTIES
HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH
RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED
SPECIFICALLY AS TO THIS WAIVER.
 
16

--------------------------------------------------------------------------------


 
7.6         Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one instrument, and shall become effective
when one or more counterparts have been signed by each party hereto and
delivered to the other parties.
 
7.7         Prior Agreements.  This Agreement constitutes the entire agreement
between the parties and supersedes any prior understandings or agreements
(including without limitation oral agreements) concerning the purchase and sale
of the Additional Shares.
 
7.8         Costs, Expenses and Taxes.  The Company agrees to pay  the
reasonable out-of-pocket costs and expenses of Corriente incurred in connection
with the transactions contemplated by this Agreement, including the reasonable
fees and expenses of Haynes and Boone, LLP, as well as the reasonable fees and
out-of-pocket expenses of legal counsel, independent public accountants,
technical professionals and other outside experts retained by Corriente in
connection with the amendment or enforcement of this Agreement.
 
7.9         Transfer of Rights.  All covenants and agreements contained in this
Agreement by or on behalf of any of the parties hereto shall bind and inure to
the benefit of the respective successors and assigns of the parties hereto
(including without limitation transferees of any Additional Shares), whether so
expressed or not; provided, however, that rights conferred to Corriente may be
transferred to a transferee of Additional Shares only if the Company has been
given written notice thereof, such transfer complies with the requirements of
applicable law and the NASD and the SEC and such transferee is (i) a partner or
retired partner of any investor which is a partnership; (ii) a member or retired
member of Corriente which is a limited liability company or (iii) any purchaser
of Additional Shares from Corriente representing at least five percent (5%) of
the Additional Purchased Shares.  
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]
 
17

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
NEUROLOGIX, INC.

 

By: /s/ John E. Mordock       Name: John E. Mordock       Title: President and
Chief Executive Officer    

 

        By: /s/ Marc L. Panoff       Name: Marc L. Panoff       Title: Chief
Financial Officer, Treasurer and Secretary    

 
CORRIENTE MASTER FUND, L.P.
By Corriente Capital Management, L.P
Its managing general partner
By Corriente Advisors, LLC
Its General Partner
 
 

By: /s/ James Haddaway       Name: James Haddaway       Title: CFO    

 
FOR PURPOSES OF ARTICLE V:
GENERAL ELECTRIC PENSION TRUST
By: GE Asset Management Incorporated,
        its Investment Manager
 
 

By: /s/ Daniel L. Furman       Name: Daniel L. Furman       Title: Vice
President    

 